


Exhibit 10(f)(f)

 

HEWLETT-PACKARD COMPANY

BALANCED SCORE CARD PLAN

(Effective May 1, 2002)

 


1.             PURPOSE.  THE PURPOSE OF THE HEWLETT-PACKARD COMPANY BALANCED
SCORE CARD PLAN IS TO PROVIDE CERTAIN EMPLOYEES OF HEWLETT-PACKARD COMPANY AND
ITS SUBSIDIARIES WITH INCENTIVE COMPENSATION BASED UPON THE LEVEL OF ACHIEVEMENT
OF FINANCIAL, BUSINESS AND OTHER PERFORMANCE CRITERIA.


2.             DEFINITIONS.  AS USED IN THE PLAN, THE FOLLOWING TERMS SHALL HAVE
THE MEANINGS SET FORTH BELOW:


(A)           “AFFILIATE” SHALL MEAN (I) ANY ENTITY THAT, DIRECTLY OR
INDIRECTLY, IS CONTROLLED BY THE COMPANY AND (II) ANY ENTITY IN WHICH THE
COMPANY HAS A SIGNIFICANT EQUITY INTEREST, IN EITHER CASE AS DETERMINED BY THE
COMMITTEE.


(B)           “AFM” SHALL MEAN THE COMPANY’S ACCOUNTING AND FINANCIAL MANUAL, AS
POSTED FROM TIME TO TIME ON THE COMPANY’S INTERNAL WEB SITE.


(C)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           “BONUS” SHALL MEAN A CASH PAYMENT, WHICH MAY BE AN ADDITION TO
BASE PAY MADE PURSUANT TO THE PLAN WITH RESPECT TO A PARTICULAR PERFORMANCE
PERIOD.  THE AMOUNT OF A BONUS MAY BE LESS THAN, EQUAL TO, OR GREATER THAN THE
TARGET BONUS; PROVIDED, HOWEVER, THAT A BONUS SHALL NOT BE GREATER THAN AN
AMOUNT EQUAL TO THREE HUNDRED PERCENT (300%) OF THE TARGET BONUS.


(E)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986 AND
REGULATIONS PROMULGATED THEREUNDER, ALL AS AMENDED FROM TIME TO TIME, AND ANY
SUCCESSORS THERETO.


(F)            “COMMITTEE” SHALL MEAN THE COMMITTEE, DESIGNATED PURSUANT TO
SECTION 4 OF THE PLAN.


(G)          “COMPANY” SHALL MEAN HEWLETT-PACKARD COMPANY, A DELAWARE
CORPORATION.


(H)           “COVERED OFFICER” SHALL MEAN AT ANY DATE (I) ANY INDIVIDUAL WHO
WITH RESPECT TO THE PREVIOUS TAXABLE YEAR OF THE COMPANY, WAS A “COVERED
EMPLOYEE” OF THE COMPANY WITHIN THE MEANING OF CODE SECTION 162(M); PROVIDED,
HOWEVER THAT THE TERM “COVERED OFFICER” SHALL NOT INCLUDE ANY SUCH INDIVIDUAL
WHO IS DESIGNATED BY THE COMMITTEE, IN ITS SOLE DISCRETION, AT THE TIME OF ANY
BONUS OR AT ANY SUBSEQUENT TIME, AS REASONABLY EXPECTED NOT TO BE SUCH A
“COVERED EMPLOYEE” WITH RESPECT TO THE THEN CURRENT TAXABLE YEAR OF THE COMPANY,
AND (II) ANY INDIVIDUAL WHO IS DESIGNATED BY THE COMMITTEE, IN ITS SOLE
DISCRETION, AT THE TIME OF ANY BONUS OR AT ANY SUBSEQUENT TIME, AS REASONABLY
EXPECTED TO BE SUCH A “COVERED EMPLOYEE” WITH RESPECT TO THE THEN CURRENT
TAXABLE YEAR OF THE COMPANY OR WITH RESPECT TO THE TAXABLE YEAR OF THE COMPANY
IN WHICH ANY APPLICABLE BONUS WILL BE PAID.


(I)            “ELIGIBLE EARNINGS” SHALL MEAN THE ANNUAL BASE RATE OF CASH
COMPENSATION, EXCLUDING DISCRETIONARY OR CONTRACTUAL BONUSES, ACTUAL
COMMISSIONS/BONUS PAYMENTS PAID TO COMMISSIONED EMPLOYEES PURSUANT TO AN
INCENTIVE PLAN, BONUSES, TARGET


 

--------------------------------------------------------------------------------


 


BONUSES, PAYMENTS UNDER THE HEWLETT-PACKARD COMPANY DISABILITY PLAN AND THE
HEWLETT-PACKARD COMPANY SUPPLEMENTAL DISABILITY PLAN, OR ANY OTHER ADDITIONAL
COMPENSATION. ELIGIBLE EARNINGS MAY BE MODIFIED IN ACCORDANCE WITH LOCAL LAW OR
REQUIREMENTS.


(J)            “FISCAL YEAR” SHALL MEAN THE TWELVE-MONTH PERIOD FROM NOVEMBER 1
THROUGH OCTOBER 31.


(K)           “NET ORDER DOLLARS” SHALL BE AS DEFINED IN THE COMPANY’S CORPORATE
MARKETING POLICY, AS POSTED ON THE COMPANY’S INTERNAL WEB SITE AT THE START OF
THE PERFORMANCE PERIOD.


(L)            “NET PROFIT DOLLARS” SHALL BE AS DEFINED IN THE AFM AT THE START
OF THE PERFORMANCE PERIOD.


(M)          “NET PROFIT GROWTH” SHALL BE, WITH RESPECT TO ANY PERFORMANCE
PERIOD, AS DEFINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.


(N)           “NET REVENUE DOLLARS” SHALL BE AS DEFINED IN THE AFM AT THE START
OF THE PERFORMANCE PERIOD.


(O)           “PARTICIPANT” SHALL MEAN EACH SALARIED EMPLOYEE OF THE COMPANY OR
ITS AFFILIATES IN ACTIVE SERVICE WHOSE POSITION IS DESIGNATED BY THE COMMITTEE
AS ELIGIBLE FOR PARTICIPATION IN THE PLAN; PROVIDED, HOWEVER, THAT PARTICIPANTS
MUST BE SELECTED PRIOR TO THE PREDETERMINATION DATE.


(P)           “PERFORMANCE MEASURE” SHALL MEAN ANY MEASURABLE CRITERIA USING A
BALANCED SCORE CARD APPROACH TIED TO THE COMPANY’S SUCCESS THAT THE COMMITTEE
MAY DETERMINE, INCLUDING, BUT NOT LIMITED TO, NET ORDER DOLLARS, NET PROFIT
DOLLARS, NET PROFIT GROWTH, NET REVENUE DOLLARS, REVENUE GROWTH, TOTAL
SHAREHOLDER RETURN RELATIVE TO PEER INDEX, INDIVIDUAL PERFORMANCE, EARNINGS PER
SHARE, RETURN ON ASSETS, RETURN ON EQUITY, OTHER COMPANY AND BUSINESS UNIT
FINANCIAL OBJECTIVES, CUSTOMER SATISFACTION INDICATORS, OPERATIONAL EFFICIENCY
MEASURES AND EMPLOYEE METRICS.


(Q)           “PERFORMANCE PERIOD” SHALL MEAN A SIX-MONTH PERIOD OF TIME BASED
UPON THE HALVES OF THE COMPANY’S FISCAL YEAR, OR SUCH OTHER TIME PERIOD AS SHALL
BE DETERMINED BY THE COMMITTEE.


(R)            “PLAN” SHALL MEAN THE HEWLETT-PACKARD COMPANY BALANCED SCORE CARD
PLAN, AS AMENDED FROM TIME TO TIME.


(S)           “PREDETERMINATION DATE” SHALL MEAN (I) THE EARLIER OF: A DATE 45
DAYS AFTER COMMENCEMENT OF THE PERFORMANCE PERIOD, OR A DATE NOT LATER THAN THE
EXPIRATION OF 25% OF THE PERFORMANCE PERIOD; PROVIDED THAT THE SATISFACTION OF
SELECTED PERFORMANCE MEASURES IS SUBSTANTIALLY UNCERTAIN AT SUCH TIME, OR (II)
SUCH OTHER DATE ON WHICH A PERFORMANCE GOAL IS CONSIDERED TO BE PRE-ESTABLISHED
PURSUANT TO CODE SECTION 162(M).

 

2

--------------------------------------------------------------------------------


 


(T)            “REVENUE GROWTH” SHALL BE, WITH RESPECT TO ANY PERFORMANCE
PERIOD, AS DEFINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.


(U)           “TARGET BONUS” SHALL MEAN A BONUS AMOUNT THAT MAY BE PAID IF 100%
OF ALL THE APPLICABLE PERFORMANCE MEASURES ARE ACHIEVED AT TARGET IN THE
PERFORMANCE PERIOD.  THE TARGET BONUS SHALL BE EQUAL TO A FIXED PERCENTAGE OF
THE PARTICIPANT’S BASE PAY FOR SUCH PERFORMANCE PERIOD.  SUCH PERCENTAGE SHALL
BE DETERMINED BY THE COMMITTEE PRIOR TO THE PREDETERMINATION DATE.


(V)           “TOTAL SHAREHOLDER RETURN RELATIVE TO PEER INDEX” SHALL BE, WITH
RESPECT TO ANY PERFORMANCE PERIOD, AS DEFINED BY THE COMMITTEE, IN ITS SOLE
DISCRETION.


3.             ELIGIBILITY.  PERSONS EMPLOYED BY THE COMPANY OR ANY OF ITS
AFFILIATES DURING A PERFORMANCE PERIOD AND IN ACTIVE SERVICE ARE ELIGIBLE TO BE
PARTICIPANTS UNDER THE PLAN FOR SUCH PERFORMANCE PERIOD (WHETHER OR NOT SO
EMPLOYED OR LIVING AT THE DATE A BONUS IS MADE) AND MAY BE CONSIDERED BY THE
COMMITTEE FOR A BONUS.  AN INDIVIDUAL IS NOT RENDERED INELIGIBLE TO BE A
PARTICIPANT BY REASON OF BEING A MEMBER OF THE BOARD.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE COMMITTEE SHALL HAVE SOLE DISCRETION TO DESIGNATE OR
APPROVE THE PARTICIPANTS FOR ANY GIVEN PERFORMANCE PERIOD.


4.             ADMINISTRATION.


(A)           UNLESS OTHERWISE DESIGNATED BY THE BOARD, THE HR & COMPENSATION
COMMITTEE OF THE BOARD SHALL BE THE COMMITTEE UNDER THE PLAN.  A DIRECTOR MAY
SERVE AS A MEMBER OR AN ALTERNATE MEMBER OF THE COMMITTEE ONLY DURING PERIODS IN
WHICH THE DIRECTOR IS AN “OUTSIDE DIRECTOR” AS DESCRIBED IN CODE SECTION
162(M).  THE COMMITTEE SHALL HAVE FULL POWER AND AUTHORITY TO CONSTRUE,
INTERPRET AND ADMINISTER THE PLAN.  IT MAY ISSUE RULES AND REGULATIONS FOR
ADMINISTRATION OF THE PLAN AND SHALL MEET AT SUCH TIMES AND PLACES AS IT MAY
DETERMINE.  A MAJORITY OF THE MEMBERS OF THE COMMITTEE SHALL CONSTITUTE A QUORUM
AND ALL DECISIONS OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING UPON
ALL PARTIES, INCLUDING THE COMPANY, ITS STOCKHOLDERS, EMPLOYEES AND
PARTICIPANTS.  IN THE CASE OF PARTICIPANTS WHO ARE NOT COVERED OFFICERS, THE
COMMITTEE MAY EMPOWER CERTAIN PERSON(S) OR A COMMITTEE TO ADMINISTER THE PLAN,
TO THE EXTENT SPECIFIED BY THE COMMITTEE AT THE TIME OF DELEGATION, AND SUBJECT
TO MODIFICATION AT ANY TIME THEREAFTER, WHOSE DECISIONS SHALL SIMILARLY BE
FINAL, CONCLUSIVE AND BINDING UPON ALL PARTIES.


(B)           THE EXPENSES OF THE ADMINISTRATION OF THE PLAN SHALL BE BORNE BY
THE COMPANY.


5.             TERM.  SUBJECT TO SECTION 10(G), THE PLAN SHALL BE EFFECTIVE AS
OF  MAY 1, 2002 AND SHALL BE APPLICABLE FOR FUTURE FISCAL YEARS OF THE COMPANY
UNLESS AMENDED OR TERMINATED BY THE BOARD OR THE COMMITTEE PURSUANT TO SECTION
10(E).


6.             BONUSES. PRIOR TO THE PREDETERMINATION DATE, THE COMMITTEE OR, IF
APPLICABLE, THE COMMITTEE'S DELEGATE, SHALL DESIGNATE OR APPROVE (A) THE
POSITIONS OR EMPLOYEES WHO WILL BE PARTICIPANTS FOR A PERFORMANCE PERIOD,
(B) THE MINIMUM AND MAXIMUM BONUSES AND THE TARGET BONUSES FOR THE POSITION OR
EMPLOYEE, (C) THE APPLICABLE PERFORMANCE MEASURES AND COMBINATION OF PERFORMANCE
MEASURES AND PERCENTAGES ALLOCATED TO THE APPLICABLE PERFORMANCE MEASURES; AND
(D) THE PERFORMANCE PERIOD.  ALL PERFORMANCE MEASURES PERTAINING TO A COVERED
OFFICER SHALL BE OF SUCH A NATURE THAT AN OBJECTIVE

3

--------------------------------------------------------------------------------


 


THIRD PARTY HAVING KNOWLEDGE OF ALL THE RELEVANT FACTS COULD DETERMINE WHETHER
PERFORMANCE RESULTS WITH RESPECT TO SUCH PERFORMANCE MEASURES HAVE BEEN
ACHIEVED.


7.             DETERMINATION OF AMOUNT OF BONUS.


(A)           CALCULATION.   AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER THE
END OF THE RELEVANT PERFORMANCE PERIOD, THE COMMITTEE, OR, IN THE CASE OF A
BONUS TO A PARTICIPANT WHO IS NOT A COVERED OFFICER, THE PERSON(S) OR COMMITTEE
EMPOWERED BY THE COMMITTEE OR THE BOARD, SHALL DETERMINE THE AMOUNT OF THE BONUS
FOR EACH PARTICIPANT BY:


(I)            DETERMINING THE ACTUAL PERFORMANCE RESULTS FOR EACH PERFORMANCE
MEASURE;


(II)           DETERMINING THE AMOUNT TO WHICH EACH PARTICIPANT IS ENTITLED
BASED ON THE PERCENTAGE ALLOCATED BY THE COMMITTEE TO EACH PERFORMANCE MEASURE
AGAINST THE TARGET BONUS FOR EACH PARTICIPANT; AND


(III)          CERTIFYING BY RESOLUTION DULY ADOPTED BY THE COMMITTEE (OR BY THE
PERSON(S) OR COMMITTEE EMPOWERED BY THE COMMITTEE IN THE CASE OF PARTICIPANTS
WHO ARE NOT COVERED OFFICERS) THE AMOUNT OF THE BONUS FOR EACH PARTICIPANT SO
DETERMINED.


(B)           ADJUSTMENTS TO BONUSES.


(I)            IN GENERAL.  IN ITS SOLE DISCRETION, THE COMMITTEE OR THE
COMMITTEE'S DELEGATE MAY, BUT IS NOT REQUIRED TO, MAKE AN ADJUSTMENT TO A
PARTICIPANT'S BONUS TO TAKE INTO ACCOUNT EVENTS OR SITUATIONS WHICH: (A) HAVE A
FINANCIAL IMPACT RELEVANT TO THE APPLICABLE PERFORMANCE PERIOD, (B) WERE NOT
ALREADY TAKEN INTO ACCOUNT IN THE PARTICIPANT'S PERFORMANCE MEASURES FOR SUCH
PERIOD, AND (C) WHICH HAD A FINANCIAL IMPACT IN THE APPLICABLE PERFORMANCE
PERIOD IN EXCESS OF U.S. $50 MILLION DUE TO ANY OF THE FOLLOWING:
(I) ACQUISITIONS AND INVESTMENTS, (II) DIVESTITURES, (III) A MAJOR CHANGE IN
U.S. ACCOUNTING PRINCIPLES, OR (IV) A MAJOR REORGANIZATION WITHIN THE COMPANY.
IN ITS SOLE DISCRETION, AND WITHOUT DELEGATION, THE COMMITTEE ALONE MAY APPROVE
ANY OTHER ADJUSTMENTS TO A PARTICIPANT’S BONUS DURING A PERFORMANCE PERIOD.


(II)           REDUCTIONS. IN ADDITION TO A GENERAL BONUS ADJUSTMENT ADDRESSED
IN SECTION 7(B)(I), THE COMMITTEE MAY, IN THE EXERCISE OF ITS SOLE DISCRETION
AND BASED ON ANY FACTORS THE COMMITTEE DEEMS APPROPRIATE, REDUCE OR ELIMINATE TO
ZERO THE AMOUNT OF A BONUS TO A PARTICIPANT OTHERWISE CALCULATED IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 7(A) PRIOR TO PAYMENT THEREOF.  THE COMMITTEE
SHALL MAKE A DETERMINATION OF WHETHER AND TO WHAT EXTENT TO REDUCE BONUSES UNDER
THE PLAN FOR EACH PERFORMANCE PERIOD AT SUCH TIME OR TIMES FOLLOWING THE CLOSE
OF THE PERFORMANCE PERIOD AS THE COMMITTEE SHALL DEEM APPROPRIATE.  THE
REDUCTION IN THE AMOUNT OF A BONUS TO A PARTICIPANT FOR A PERFORMANCE PERIOD
SHALL HAVE NO EFFECT ON THE AMOUNT OF THE BONUS TO ANY OTHER PARTICIPANT FOR
SUCH PERIOD.


(C)           NO ADJUSTMENTS FOR COVERED OFFICERS.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 7(B) ABOVE AND FOR PURPOSES OF TAX DEDUCTIBILITY UNDER
SECTION 162(M) OF THE CODE, ANY ADJUSTMENTS MADE IN ACCORDANCE WITH OR FOR THE
PURPOSES OF SECTION 7(B) SHALL BE DISREGARDED FOR PURPOSES OF CALCULATING THE
BONUS TO ANY COVERED OFFICER TO THE EXTENT THAT SUCH ADJUSTMENTS WOULD HAVE THE
EFFECT OF INCREASING SUCH BONUS.


(D)           MAXIMUM.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE
MAXIMUM BONUS THAT MAY BE PAID TO A COVERED OFFICER UNDER THE PLAN WITH RESPECT
TO A PARTICULAR PERFORMANCE PERIOD IS $15 MILLION.  TO THE EXTENT THE PERIOD OF
TIME DEFINING A PERFORMANCE PERIOD IS CHANGED BY THE COMMITTEE, THEN THE MAXIMUM
BONUS THAT MAY BE PAID TO A COVERED OFFICER UNDER THE PLAN IS AN AMOUNT THAT
BEARS THE SAME PRO RATA RELATIONSHIP TO THE NEW PERIOD OF TIME AS THE ABOVE
AMOUNT DOES TO THE CURRENT SIX-MONTH PERFORMANCE PERIOD AS SET BY THE COMMITTEE.


4

--------------------------------------------------------------------------------


 


8.             PAYMENT OF BONUSES.


(A)           PAYMENT OF A BONUS TO A PARTICIPANT SHALL BE MADE AS SOON AS
PRACTICABLE AFTER DETERMINATION OF THE AMOUNT OF THE BONUS UNDER SECTION 7
ABOVE, AND AFTER THE COMMITTEE HAS CERTIFIED IN WRITING THE AMOUNT TO BE PAID,
EXCEPT TO THE EXTENT A PARTICIPANT HAS MADE A TIMELY ELECTION TO DEFER THE
PAYMENT OF ALL OR ANY PORTION OF SUCH BONUS UNDER THE HEWLETT-PACKARD COMPANY
EXECUTIVE DEFERRED COMPENSATION PLAN OR ANY OTHER SIMILAR PLAN AS THE COMMITTEE
DETERMINES IN ITS DISCRETION.


(B)           A PARTICIPANT WILL FORFEIT ANY BONUS FOR A PERFORMANCE PERIOD
DURING WHICH HE OR SHE IS INVOLUNTARILY TERMINATED FOR CAUSE OR VOLUNTARILY
TERMINATES HIS OR HER EMPLOYMENT WITH THE COMPANY FOR ANY REASON EXCEPT AS
OTHERWISE PROVIDED IN SECTION 8(C) BELOW.


(C)           THE PAYMENT OF A BONUS WITH RESPECT TO A SPECIFIC PERFORMANCE
PERIOD REQUIRES THAT THE EMPLOYEE BE ON THE COMPANY’S PAYROLL AS OF THE END OF
SUCH PERFORMANCE PERIOD, SUBJECT TO THE FOLLOWING:


(I)            NON-PAY STATUS.  A PARTICIPANT WHO CONTINUES TO BE ON APPROVED
NON-PAY STATUS THROUGH THE END OF THE PERFORMANCE PERIOD WILL RECEIVE A BONUS
PAYMENT IF RETURN TO WORK IS WITHIN THE MAXIMUM PERIOD APPROVED BY THE COMPANY
FOR THE NON-PAY STATUS.  IF THE NON-PAY STATUS RESULTS IN A LEAVE OF ABSENCE OR
TERMINATION, GUIDELINES GOVERNING THOSE SITUATIONS WILL APPLY.


(II)           LEAVE OF ABSENCE.  A PARTICIPANT WILL RECEIVE A BONUS PAYMENT
WHILE ON AN APPROVED LEAVE OF ABSENCE EVEN IF THE LEAVE BEGAN PRIOR TO THE END
OF THE PERFORMANCE PERIOD.  THE BONUS WILL BE BASED ON THE PARTICIPANT’S ACTUAL
BASE PAY FOR THE PERFORMANCE PERIOD.  WHILE ON AN APPROVED MEDICAL LEAVE OF
ABSENCE, ACCRUAL OF BASE PAY WILL CONTINUE FOR AS LONG AS THE EMPLOYEE IS
INTEGRATING DISABILITY BENEFITS WITH FLEXIBLE TIME OFF (FTO) HOURS, OR SICK OR
VACATION HOURS.  ONLY THE FTO OR SICK OR VACATION HOURS WILL BE INCLUDED IN BASE
PAY.


(III)          WORK-RELATED ILLNESS/INJURY.  A PARTICIPANT WHO CANNOT WORK DUE
TO A WORK-RELATED INJURY/ILLNESS AND WHO MAY BE DRAWING WORKERS’ COMPENSATION
BENEFITS WILL BE PLACED ON MEDICAL LEAVE FROM THE LAST DAY WORKED.  WHILE ON
LEAVE, A PARTICIPANT WILL RECEIVE A BONUS PAYMENT EVEN IF THE LEAVE BEGAN PRIOR
TO THE END OF THE PERFORMANCE PERIOD.


(IV)          WORK FORCE REDUCTION.  IF THE REASON FOR A PARTICIPANT’S
TERMINATION OF EMPLOYMENT PRIOR TO THE END OF A PERFORMANCE PERIOD IS WORK FORCE
REDUCTION, ANY BONUS WILL BE PRORATED BASED UPON THE PARTICIPANT’S ELIGIBLE
EARNINGS FOR THE PERFORMANCE PERIOD, UNLESS OTHERWISE DETERMINED DUE TO LOCAL
LAW.


(V)           RETIREMENT.  IF THE REASON FOR A PARTICIPANT’S TERMINATION OF
EMPLOYMENT PRIOR TO THE END OF A PERFORMANCE PERIOD IS HIS OR HER RETIREMENT AT
THE AGE AND SERVICE-YEAR LEVEL SET BY THE COMPANY OR THE LOCAL LAW REQUIREMENTS
WHERE THE PARTICIPANT IS EMPLOYED, ANY BONUS WILL BE PRO-RATED BASED UPON THE
EMPLOYEE’S TIME SPENT ACTIVELY AT WORK PRIOR TO HIS OR HER RETIREMENT DATE.

5

--------------------------------------------------------------------------------


 


(VI)          DEATH.  IF A PARTICIPANT DIES PRIOR TO THE END OF A PERFORMANCE
PERIOD OR AFTER THE END OF A PERFORMANCE PERIOD BUT PRIOR TO PAYMENT, ANY BONUS
WILL BE PAID TO THE PARTICIPANT’S ESTATE AND WILL BE BASED ON THE PARTICIPANT’S
ACTUAL BASE PAY FOR THE PERFORMANCE PERIOD.


(D)           PAYMENTS OF BONUSES TO PARTICIPANTS WHO ARE ON THE PAYROLL OF
AFFILIATES OF THE COMPANY SHALL BE PAID DIRECTLY BY SUCH ENTITIES.


9.             CHANGES IN STATUS.


(A)           IF PRIOR TO THE END OF A PERFORMANCE PERIOD A PERSON IS HIRED FOR
A POSITION PREVIOUSLY DESIGNATED BY THE COMMITTEE FOR PARTICIPATION UNDER THE
PLAN, THAT PERSON WILL COMMENCE PARTICIPATION IN THE PLAN ON A PRO-RATED BASIS
FROM THE DATE OF HIRE.  IF AN EMPLOYEE IS PROMOTED INTO SUCH A POSITION FROM A
POSITION THAT WAS ELIGIBLE FOR PARTICIPATION IN THE COMPANY PERFORMANCE BONUS
PLAN, OR THE PAY-FOR-RESULTS SHORT-TERM BONUS PLAN, HE OR SHE WILL BE CONSIDERED
TO HAVE BEEN A PARTICIPANT IN THIS PLAN FROM THE BEGINNING OF THE PERFORMANCE
PERIOD OR, IF LATER, FROM THE DATE OF HIRE. NOTWITHSTANDING THE FOREGOING, THIS
SECTION 9(A) SHALL NOT APPLY TO A COVERED OFFICER.


(B)           IF A PARTICIPANT TRANSFERS FROM ONE ELIGIBLE POSITION TO ANOTHER
PRIOR TO THE END OF A PERFORMANCE PERIOD, ANY BONUS WILL BE BASED ON PERFORMANCE
AS IT RELATES TO THE LATEST POSITION.


(C)           IF PRIOR TO THE END OF A PERFORMANCE PERIOD, A PARTICIPANT
TRANSFERS INTO A POSITION THAT IS NOT ELIGIBLE FOR PARTICIPATION UNDER THE PLAN,
THE EMPLOYEE WILL NOT RECEIVE A BONUS UNDER THE PLAN.


10.          MISCELLANEOUS.


(A)           NO ASSIGNMENT.  NO PORTION OF ANY BONUS UNDER THE PLAN MAY BE
ASSIGNED OR TRANSFERRED OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION PRIOR TO THE PAYMENT THEREOF.


(B)           TAX REQUIREMENTS.  ALL PAYMENTS MADE PURSUANT TO THE PLAN OR
DEFERRED PURSUANT TO SECTION 8(A) SHALL BE SUBJECT TO ALL APPLICABLE TAXES OR
CONTRIBUTIONS REQUIRED BY FEDERAL, STATE OR LOCAL LAW TO BE WITHHELD, IN
ACCORDANCE WITH THE PROCEDURES TO BE ESTABLISHED BY THE COMMITTEE.


(C)           NO ADDITIONAL PARTICIPANT RIGHTS.  THE SELECTION OF AN INDIVIDUAL
FOR PARTICIPATION IN THE PLAN SHALL NOT GIVE SUCH PARTICIPANT ANY RIGHT TO BE
RETAINED IN THE EMPLOY OF THE COMPANY OR ANY OF ITS AFFILIATES, AND THE RIGHT OF
THE COMPANY AND ANY SUCH AFFILIATE TO DISMISS SUCH PARTICIPANT OR TO TERMINATE
ANY ARRANGEMENT PURSUANT TO WHICH ANY SUCH PARTICIPANT PROVIDES SERVICES TO THE
COMPANY, WITH OR WITHOUT CAUSE, IS SPECIFICALLY RESERVED.  NO PERSON SHALL HAVE
CLAIM TO A BONUS UNDER THE PLAN, EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, OR TO
CONTINUED PARTICIPATION UNDER THE PLAN.  THERE IS NO OBLIGATION FOR UNIFORMITY
OF TREATMENT OF PARTICIPANTS UNDER THE PLAN.  THE BENEFITS PROVIDED FOR
PARTICIPANTS UNDER THE PLAN SHALL BE IN ADDITION TO AND SHALL IN NO WAY PRECLUDE
OTHER FORMS OF COMPENSATION TO OR IN RESPECT OF SUCH PARTICIPANTS.  IT IS
EXPRESSLY AGREED AND UNDERSTOOD THAT THE EMPLOYMENT IS TERMINABLE AT THE WILL OF
EITHER PARTY AND, IF SUCH PARTICIPANT IS A PARTY TO AN EMPLOYMENT CONTRACT WITH
THE COMPANY OR


6

--------------------------------------------------------------------------------


 


ONE OF ITS AFFILIATES, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE
PARTICIPANT’S EMPLOYMENT CONTRACT.


(D)           LIABILITY.  THE BOARD AND THE COMMITTEE SHALL BE ENTITLED TO RELY
ON THE ADVICE OF COUNSEL AND OTHER EXPERTS, INCLUDING THE INDEPENDENT AUDITORS
FOR THE COMPANY.  NO MEMBER OF THE BOARD OR OF THE COMMITTEE, ANY OFFICERS OF
THE COMPANY OR ITS AFFILIATES OR ANY OF THEIR DESIGNEES SHALL BE LIABLE FOR ANY
ACT OR FAILURE TO ACT UNDER THE PLAN, EXCEPT IN CIRCUMSTANCES INVOLVING BAD
FAITH ON THE PART OF SUCH MEMBER, OFFICER OR DESIGNEE.


(E)           AMENDMENT; SUSPENSION; TERMINATION.  THE BOARD OR COMMITTEE MAY,
AT ANY TIME AND FROM TIME TO TIME, AMEND, SUSPEND OR TERMINATE THE PLAN OR ANY
PART OF THE PLAN AS IT MAY DEEM PROPER AND IN THE BEST INTERESTS OF THE
COMPANY.  IN THE CASE OF PARTICIPANTS EMPLOYED OUTSIDE THE UNITED STATES, THE
BOARD, THE COMMITTEE OR THEIR DESIGNEES MAY VARY THE PROVISIONS OF THE PLAN AS
DEEMED APPROPRIATE TO CONFORM WITH LOCAL LAWS, PRACTICES AND PROCEDURES.  IN
ADDITION, THE EXECUTIVE COMMITTEE OF THE BOARD OR ANY OF THE GENERAL COUNSEL,
SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY IS AUTHORIZED TO MAKE CERTAIN
MINOR OR ADMINISTRATIVE CHANGES REQUIRED BY OR MADE DESIRABLE BY GOVERNMENT
REGULATION.  ANY MODIFICATION OF THE PLAN MAY AFFECT PRESENT AND FUTURE
PARTICIPANTS AND THE AMOUNT OF ANY BONUS HEREUNDER.


(F)            OTHER COMPENSATION ARRANGEMENTS.  NOTHING CONTAINED IN THE PLAN
SHALL PREVENT THE COMPANY OR ANY AFFILIATE OF THE COMPANY FROM ADOPTING OR
CONTINUING IN EFFECT OTHER COMPENSATION ARRANGEMENTS, WHICH ARRANGEMENTS MAY BE
EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


(G)           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE PLAN
AND ANY RULES AND REGULATIONS RELATING TO THE PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE AND APPLICABLE FEDERAL LAW.


(H)           NO TRUST.  NEITHER THE PLAN NOR ANY BONUS SHALL CREATE OR BE
CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A FIDUCIARY
RELATIONSHIP BETWEEN THE COMPANY OR ANY PARTICIPANT.  TO THE EXTENT THAT THE
PARTICIPANT ACQUIRES A RIGHT TO RECEIVE PAYMENTS FROM THE COMPANY IN RESPECT OF
ANY BONUS, SUCH RIGHT SHALL BE NO GREATER THAN THE RIGHT OF ANY UNSECURED
GENERAL CREDITOR OF THE COMPANY.


(I)            SECTION 162(M). ALL PAYMENTS UNDER THIS PLAN ARE DESIGNED TO
SATISFY THE SPECIAL REQUIREMENTS FOR PERFORMANCE-BASED COMPENSATION SET FORTH IN
CODE SECTION 162(M)(4)(C) OF THE CODE, AND THE PLAN SHALL BE SO CONSTRUED. 
FURTHERMORE, IF A PROVISION OF THE PLAN CAUSES A PAYMENT TO FAIL TO SATISFY
THESE SPECIAL REQUIREMENTS, IT SHALL BE DEEMED AMENDED TO SATISFY THE
REQUIREMENTS TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO COMMITTEE APPROVAL.


(J)            DESIGNATION OF BENEFICIARIES.  A PARTICIPANT MAY, IF THE
COMMITTEE PERMITS, DESIGNATE A BENEFICIARY OR BENEFICIARIES TO RECEIVE ALL OR
PART OF THE BONUSES WHICH MAY BE PAID TO THE PARTICIPANT, OR MAY BE PAYABLE,
AFTER SUCH PARTICIPANT’S DEATH.  A DESIGNATION OF BENEFICIARY SHALL BE MADE IN
ACCORDANCE WITH PROCEDURES SPECIFIED BY THE COMPANY AND MAY BE REPLACED BY A NEW
DESIGNATION OR MAY BE REVOKED BY THE PARTICIPANT AT ANY TIME.  IN CASE OF THE
PARTICIPANT’S DEATH, A BONUS WITH RESPECT TO WHICH A DESIGNATION OF BENEFICIARY
HAS BEEN MADE (TO THE EXTENT IT IS VALID AND ENFORCEABLE UNDER APPLICABLE LAW)
SHALL BE PAID TO THE DESIGNATED BENEFICIARY OR BENEFICIARIES.  ANY BONUS GRANTED
OR PAYABLE TO A PARTICIPANT WHO IS DECEASED AND NOT SUBJECT TO SUCH A
DESIGNATION SHALL BE DISTRIBUTED TO THE PARTICIPANT’S ESTATE.  IF THERE SHALL BE
ANY QUESTION AS TO THE LEGAL RIGHT OF ANY BENEFICIARY TO RECEIVE A BONUS UNDER
THE PLAN, THE

7

--------------------------------------------------------------------------------


 


AMOUNT IN QUESTION MAY BE PAID TO THE ESTATE OF THE PARTICIPANT, IN WHICH EVENT
THE COMPANY OR ITS AFFILIATES SHALL HAVE NO FURTHER LIABILITY TO ANYONE WITH
RESPECT TO SUCH AMOUNT.


(K)           STOCKHOLDER APPROVAL.  PLAN AMENDMENTS SHALL REQUIRE STOCKHOLDER
APPROVAL ONLY IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAW OR THE APPLICABLE
RULES OF ANY STOCK EXCHANGE.


(L)            SEVERABILITY.  IF ANY PORTION OF THIS PLAN IS DEEMED TO BE IN
CONFLICT WITH LOCAL LAW, THAT PORTION OF THE PLAN, AND THAT PORTION ONLY, WILL
BE DEEMED VOID UNDER LOCAL LAW.  ALL OTHER PROVISIONS OF THE PLAN WILL REMAIN IN
EFFECT.


(M)          SAVINGS CLAUSE.  IF ANY PORTION OF THIS PLAN AS IT RELATES TO A
COVERED OFFICER IS CONSTRUED AS FAILING TO SATISFY THE PROVISIONS OF CODE
SECTION 162(M), THEN THE PLAN WILL BE DEEMED AMENDED TO SATISFY THE REQUIREMENTS
TO THE EXTENT PERMITTED BY LAW AND SUBJECT TO COMMITTEE APPROVAL.


11.          EXECUTION

IN WITNESS WHEREOF, the Company has caused this Plan to be adopted this
                   day of June 2002, effective May 1, 2002.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

/s/ PHILIP CONDIT

 

Philip M. Condit

 

Chair, HR and Compensation Committee

 

 

 

8

--------------------------------------------------------------------------------

